COLEMAN, J.
The plaintiff in the court' below recovered a verdict and judgment for fifty-three dollars^ upon an appeal from á justice of the peace. The defendant demurred to the plaintiff’s statement or declaration, which is in these words :
“ Ann Buckley,- ) Plaintiff claims from defendant for the v. > work and labor,- care and diligence of her FRancis Jones, ) minor son,- Peter.”
Although this court has said that it will not scrutinize proceedings of this sort by the' technical rules of pleading, yet it has uniformly held that the plaintiff’s statement must set forth á substantial cause of action.- The foregoing statement is defective in substance, first,- in not setting forth the amount claimed or sued for ; secondly, in not averring that the father of the minor is not living,- or that the plaintiff is entitled to the services of the minor as guardian or otherwise.-
The court erred in overruling the demurrer, and therefore the judgment is reversed' and the cause remanded.